Citation Nr: 0902269	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  07-24 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a higher initial evaluation for hepatitis C 
(HCV), currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
August 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which assigned an initial 
evaluation of 10 percent for HCV, effective September 13, 
2005.  

FINDING OF FACT

The veteran's HCV is manifested by symptoms of daily fatigue 
and malaise, and requires continuous medication.


CONCLUSION OF LAW

Criteria for an increased evaluation of 20 percent for 
hepatitis C have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 4.114, Diagnostic Code 7354 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  Where, as here, 
entitlement to compensation has been established, but a 
higher initial disability rating is at issue, the extent of 
impairment throughout the entire period, beginning with the 
filing of the claim, must be considered and a determination 
must be made regarding whether "staged" ratings are 
warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999) (when a disability rating is initially assigned, 
separate ratings should be considered for separate periods of 
time, known as staged ratings).  Staged ratings are not 
appropriate in this case.

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable. In this 
regard, except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
veteran is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, at 262 
(1994).

The veteran's HCV is rated as 10 percent disabling under 38 
C.F.R. § 4.114, Diagnostic Code 7354.  A 10 percent 
disability rating applies when the HCV causes intermittent 
fatigue, malaise, and anorexia, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.

A 20 percent disability rating is warranted with 
symptomatology of daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly), requiring dietary  
restriction or continuous medication, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least two weeks, but less 
than four weeks, during the past 12-month period.

A 40 percent disability rating is warranted with 
symptomatology of daily fatigue, malaise, and anorexia, with 
minor weight loss and hepatomegaly, or; incapacitating  
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least four weeks, but 
less than six weeks, during the past 12-month period.

A 60 percent disability rating is warranted with 
symptomatology of daily fatigue, malaise, and anorexia, with 
substantial weight loss (or other indication of 
malnutrition), and hepatomegaly, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least six weeks during the past 12-month 
period, but not occurring constantly.

A 100 percent disability rating is warranted with 
symptomatology of serologic evidence of hepatitis C infection 
and the following signs and symptoms due to hepatitis C 
infection: near-constant debilitating symptoms (such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain).

Note (1): Evaluate sequelae, such as cirrhosis or malignancy 
of the liver, under an appropriate diagnostic code, but do 
not use the same signs and symptoms as the basis for 
evaluation under Diagnostic Code 7354 and under a diagnostic 
code for sequelae.  See (§ 4.14). 38 C.F.R. § 4.114 (2008), 
Diagnostic Code 7354.

Note (2): For purposes of evaluating conditions under 
Diagnostic Code 7354, "incapacitating episode" means a 
period of acute signs and symptoms severe enough to require 
bed rest and treatment by a physician. 38 C.F.R. § 4.114 
(2008), 
Diagnostic Code 7354. 

Diagnostic Code 7312 provides ratings for cirrhosis of the 
liver, primary biliary cirrhosis, or cirrhotic phase of 
sclerosing cholangitis.  Cirrhosis with symptoms such as 
weakness, anorexia, abdominal pain, and malaise is rated 10 
percent disabling.  Cirrhosis with portal hypertension and 
splenomegaly, with weakness, anorexia, abdominal pain, 
malaise, and at least minor weight loss, is rated 30 percent 
disabling.  Cirrhosis with history of one episode of ascites, 
hepatic encephalopathy, or hemorrhage from varices or portal 
gastropathy (erosive gastritis), is rated 50 percent 
disabling.  Cirrhosis with history of two or more episodes of 
ascites, hepatic encephalopathy, or hemorrhage from varices 
or portal gastropathy (erosive gastritis), but with  periods 
of remission between attacks, is rated 70 percent disabling.  
Cirrhosis with generalized weakness, substantial weight loss, 
and persistent jaundice, or; with one of the following 
refractory to treatment: ascites, hepatic encephalopathy, 
hemorrhage from varices or portal gastropathy (erosive 
gastritis), is rated 100 percent disabling.  A Note to 
Diagnostic Code 7312 provides that, for rating under 
Diagnostic Code 7312, documentation of cirrhosis (by biopsy 
or imaging) and abnormal liver function tests must be 
present.  38 C.F.R. § 4.114. 

For purposes of evaluating conditions in § 4.114, the term 
"substantial weight loss" means a loss of greater than 20 
percent of the individual's baseline weight, sustained for 
three months or longer; and the term "minor weight loss" 
means a weight loss of 10 to 20 percent of the individual's 
baseline weight, sustained for three months or longer.  The 
term "inability to gain weight" means that there has been 
substantial weight loss with inability to regain it despite 
appropriate therapy. "Baseline weight" means the average 
weight for the two-year period preceding onset of the 
disease.  38 C.F.R. § 4.112 (2008).

The veteran underwent a VA examination in July 2006.  The 
examiner noted that the veteran suffered fatigue or weakness 
associated with his weekly Interferon injections.  Interferon 
also caused him to lose weight.  His weight during the 
examination was 195 pounds, down from a baseline of 220 
pounds.  However, it is noted that the veteran is well 
developed and well nourished.  There was no pain or 
tenderness, no ascites, no liver enlargement (hepatomegaly), 
no superficial abdominal veins, and no other signs of liver 
disease.

The Interferon treatments are administered to the veteran at 
the Duke Medical Center.  At the new patient evaluation in 
July 2000, the treating physician reported a stable weight of 
221 pounds, good appetite, and no weakness.  At the September 
2000 follow-up, the biopsy results showed advanced HCV.  The 
physician strongly encouraged the Interferon treatment and 
arranged a transplant evaluation.  He noted concern about 
what appeared to be cirrhosis on the liver biopsy.

In an August 2004 letter, the Duke physician noted severe 
fatigue and was surprised that the veteran was able to work 
up until that point.  At that point in time, the veteran was 
on a break from treatment but was expected to resume 
treatment with significant side effects for the next few 
years.

In a July 2006 letter, the Duke physician reiterated that the 
veteran would either be in treatment with significant side 
effects or possibly receive a transplant within the next few 
years.  He stated that the veteran continued to deal with 
urticaria, insomnia, fatigue, and depression as a result of 
HCV or the treatments.  A December 2004 biopsy revealed 
bridging fibrosis with irregular cirrhosis.  In order to try 
to prevent progression to decompensated cirrhosis requiring 
transplant, the veteran elected trial treatments.  The 
treatments cause significant side effects, including flu-like 
symptoms, fatigue, insomnia, depression, and anxiety.  He 
also suffers from right upper quadrant pain.

The medical evidence shows symptomatology most consistent 
with a 20 percent disability rating under Diagnostic Code 
7354.  The veteran has daily fatigue caused by the continuous 
Interferon medication.  The Duke physician noted that he has 
flu-like symptoms.  The higher evaluation of 40 percent 
cannot be granted because there is no hepatomegaly or 
incapacitating episodes.  

No higher rating can be assigned under Diagnostic Code 7312 
for cirrhosis.  The veteran has been diagnosed with bridging 
fibrosis with irregular cirrhosis.  However, Note (1) 
following DC 7354 disallows using the same signs or symptoms 
used to rate under that diagnostic code as to rate under DC 
7312.  To warrant the next higher rating of 30 percent under 
DC 7312, the evidence would need to show splenomegaly.  There 
is no evidence of it in this case.  The September 2000 Duke 
examination states that there is no organomegaly, which is 
defined as no splenomegaly, hepatomegaly, or enlargement of 
any other organ.  The medical records also indicate that 
there have been no episodes of ascites or encephalopathy, 
which are symptoms characterizing higher ratings under DC 
7312.  Thus, the veteran is granted an increased evaluation 
of 20 percent, but no higher, under DC 7354.

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO's September 2005 notice letter described the evidence 
necessary to file a claim for service connection, and met all 
of the requirements noted above; including informing the 
veteran that it was ultimately his responsibility to see to 
it that any records pertinent to her claims are received by 
VA.  The veteran was given the specific notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), in October 
2006.  

Here, the veteran is challenging the initial evaluation 
following the grant of service connection.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective dates have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  The Board finds no 
prejudice to the appellant in proceeding with the present 
decision.  He appealed the initial evaluation assigned to him 
for HCV.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or his claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran.  VA 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims for an increased 
evaluation.  38 U.S.C.A. § 5103A (a), (b), (c) (West 2002 & 
Supp. 2008).  Specifically, the RO secured and associated 
with the claims file all evidence pertinent to this claim, 
including service medical records, VA examinations, and 
private treatment records.




	(CONTINUED ON NEXT PAGE)
ORDER

A 20 percent rating, but no higher, is granted for the 
veteran's service-connected HCV, subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


